Exhibit 10.1

 

 

AGREEMENT TO REPAY DEFERRED COMPENSATION PAYMENTS

 

This Agreement dated as of the last date set forth on the signature page hereto
(the “Effective Date”) is entered into between and among Roger G. Little
(“Little”) an individual, David R. Blouin (“Blouin”), an individual, Blouin &
Company, Inc. (“Blouin & Company”), a Massachusetts corporation, and Spire
Corporation (“Spire” and, with Little, the Trust, Blouin and Blouin & Company,
each a “Party” and collectively the “Parties”), a Massachusetts corporation.

 

WHEREAS, in connection with Little’s services to Spire, Little asserts he was
entitled, pursuant to that certain Spire Corporation Non-Qualified Deferred
Compensation Plan for Roger Little (the “Deferred Compensation Plan”), to
receive, and did receive from a trust established solely for the purpose of
holding and disbursing funds in connection with the Deferred Compensation Plan
(the “Plan Trust”), payment of $2,164,534 in cash and 845,241 shares of Spire
stock as deferred compensation (the “Deferred Compensation Payment”); and

 

WHEREAS, Blouin, individually and through Blouin & Company, served as trustee of
the Plan Trust; and

 

WHEREAS, By letter date December 11, 2015, Spire made demand for return of the
Deferred Compensation Payment and raised certain concerns about Little’s
unconditional right to the Deferred Compensation payment; and

 

WHEREAS, Little has certain claims (the “Little Claims”) against Spire for
monies owed; and

 

WHEREAS, as set forth herein, Little has agreed to repay to Spire, and Spire has
agreed to accept repayment of, the Deferred Compensation Payment.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises among the
Parties hereto, for good and valuable consideration, and without admission of
liability by any Party, the Parties hereto execute the following mutual, general
releases in favor of the Parties:

 

1.     Deferred Compensation Repayment. Little shall repay the Deferred
Compensation payment in full, comprised of $2,164,534 in cash (“Deferred
Compensation Repayment”) and return of the 845,241 shares of stock in Spire
received as the Deferred Compensation Payment by Little in May 2014. As set
forth herein, Little shall make the Deferred Compensation Repayment to Spire
through the Plan Trust. Spire agrees to pay from the Deferred Compensation
Repayment the reasonable expenses incurred by Blouin and Blouin & Company in his
capacity as trustee in administering the Plan Trust during this process from the
Deferred Compensation Repayment. Notwithstanding the foregoing, Little retains
all of his rights under the Deferred Compensation Plan to the extent Spire, at
some later date, makes a determination that Little is entitled to any funds
remaining in the Plan Trust.

  

2.     Payment of Little Claims. Spire shall satisfy in full all of the Little
Claims in the aggregate amount of $1,334,363, from the Deferred Compensation
Repayment. For administrative ease, the amount of the Little Claims shall be
offset from the Deferred Compensation Repayment and the balance, as described
below, will be funded to the Plan Trust. The Little Claims include, without
limitation: all amounts due from Little’s secured loan to Spire; Little’s loan
to Spire in connection with the company’s asset sale; and obligations paid on
behalf of Spire under its lease with SPI-Trust.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Balance of the Deferred Compensation Repayment. As soon as practicable
and no later than three (3) business days after the delivery of the Formal
Declaration of Insolvency referenced below, Little shall repay by wire transfer
the balance of the Deferred Compensation Repayment, $820,171 in cash (“DCR
Balance”) after offset of the Little Claims to the Plan Trust for the purpose of
effecting disbursements to Spire’s creditors as set forth herein as directed by
Spire in its sole discretion.

 

4.     Formal Determination of Insolvency. Immediately upon execution of this
Agreement, Spire shall present a formal determination of insolvency (the “Formal
Declaration of Insolvency”) to Blouin in his capacity as trustee of the Plan
Trust.

 

5.     Schedule of Assenting Creditors. Spire shall prepare and provide an
accurate, updated schedule of Assenting Creditors to Blouin as Trustee of the
Plan Trust as of the date of this Agreement.

 

6.     Disbursing Agent. Spire will retain Capstone Partners or its designee to
act as disbursing agent (the “Agent”) for the purpose of making all payments to
creditors, including administrative expenses incurred by Spire during its wind
down as set forth herein.

 

7.     Certification of Payments out of the Plan Trust. Spire’s board shall
certify all transfers of funds it requires to be made out of the Plan Trust to
the Agent for whatever purpose (“Certification of Transfers”), including,
without limitation any requests for payments to creditors (“Creditor Payments”)
or administrative expenses incurred by Spire during its wind down (“Wind Down
Expenses”). With respect to the Wind Down Expenses, Spire shall use its best
efforts to provide Blouin in his capacity as Trustee of the Plan Trust with a
budget for estimated costs of all Wind Down Expenses. Notwithstanding the
foregoing, Blouin as Trustee of the Plan Trust shall have no independent
obligation or authority to approve any request for payment set forth in any
Certification of Transfers and shall rely solely on the representations of Spire
and/or the Agent in making any transfers upon receipt of any Certification of
Transfer.

 

8.      Disbursement of Spire’s Assets and Proce eds Dur ing the Wind Down . To
the extent Spire sells assets and/or realizes any unencumbered income or revenue
from any source during the Wind Down, the Parties agree that Spire will look
first to those funds to satisfy any outstanding administrative expenses. If at
the conclusion of the Wind Down, as determined by Spire in its sole discretion,
any funds not used to satisfy Creditor Payments or Wind Down Expenses shall be
paid to Little through the Plan Trust under his Deferred Compensation agreement.

  

9.     Releases. The Parties will execute mutual releases (the “Releases”) in
substantially the form attached here as Exhibit A. As set forth more fully in
the Releases, and except as expressly set forth in the Releases and as may be
required by applicable law, the Parties agree to keep confidential and not
disclose any information relating to the subject matter of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

10.     Escrow of Documents. Signed documents effecting the terms and conditions
of this Agreement shall be held in escrow by counsel to Little until Spire’s
receipt from the Plan Trust in the approximate amount of $745,000 for the
company’s initial planned funding of Creditor Payments and Wind Down Expenses.
The aforesaid approximate $745,000 shall be wired as soon as practicable and no
later than three (3) business days after receipt by Blouin as Plan Trustee of
the Certification of Transfer from Spire.

 

11.     Miscellaneous. The Parties agree that this Agreement shall be construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to choice or conflict of law principles. In the event that any provision
contained in this Agreement shall, to any extent, be deemed invalid, illegal or
unenforceable, the remainder of this Agreement shall not be affected thereby and
each portion and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted. Any modifications or waiver of the terms set forth
in this Agreement must be in writing and signed by parties. This Agreement may
be executed in separate counterparts (including by means of facsimile), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Any counterpart may be executed by facsimile signature
and such facsimile signature shall be deemed an original. The parties agree to
execute any such other or further documents as may be required to effectuate the
terms set forth in this Agreement.

 

Signed under seal on the date(s) set forth below.

 

 

 
 

--------------------------------------------------------------------------------

 

                         

ROGER G. LITTLE,     SPIRE COMPANY,  

 

 

 

 

 

By: /s/ Roger G. Little

 

 By:

/s/ RW LaFavre

 

Name

 

 

Name: RW LaFavre

 

Date:

 

 

Title: CEO

 

      Date: June 10, 2016  

 

 

DAVID R. BLOUIN, 

 

 

BLOUIN & COMPANY, INC.,

 

         

/s/ David R. Blouin

 

 

/s/ David R. Blouin

 

Name: David R. Blouin

 

 

Name: David R. Blouin

 

Date: June 13, 2016

 

 

Title: President

 

      Date: June 13, 2016  

 